Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 11/7/2018.
2.  Claims 1-20 have been examined and are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.  Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The following terms lack antecedent basis:	
(i) the one or more compressor runtime activities (lines 5-6 claim 1, lines 7-8 claim 8, line 9 claim 15).  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


4.  Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shamir U.S Patent No. 10,900,863.
As to claim 1, Shamir teaches a method for implementing intelligent refrigeration compressor runtime schedule extraction in an Internet of Things (IoT) computing environment (…Advances in Internet of Things (IoT), in data analytics, and in energy sensing technologies allow for advanced and cost-effective collection and analysis of data at a device level on a continuous and immediate basis…, lines 62-65 column 3) by a processor (…The execution of the instructions by the processing circuitry 192 configures the management unit 190 to perform unsupervised machine learning that is adapted to learn about air leaks using a plurality of current measurements received from the plurality of SPPSs 110…, lines 9-13 column 6), comprising: 
determining one or more compressor runtime positions of a compressor (…the current time-series of three air compressors within one system over a time period of a month, i.e., the horizontal axis represents time and the vertical axis represents current consumption…, lines 33-36 column 6; …graphs 310 and 320 that represent a stable base load and an evolving base load, respectively, according to an embodiment. The graphs depict total current consumption over a 3-month period in two air-compressor systems. Both plots share the general characteristic of shifts between low-current periods, reflecting baseload, and high-current periods, reflecting a workload…, lines 50-56 column 6) according to a single phase signal of a power supply meter lines 2931 column 5); and 
establishing performance and health status of the compressor according to the one or more compressor runtime activities (…While baseload current 315 shown in FIG. 3A is rather stable during the 3-months period, the baseload 325 shown in FIG. 3B is unstable and seems to gradually increase, likely reflecting an evolving air leak. This is representative of the tendency of an air leak with such a system to develop over time. A hole in an air pipe may begin as a small hole and its size slowly grows over time. That can result in a visible increase of the baseload current consumption. Therefore, learning the evolution of the baseload over time can be used as a method to detect air leaks. According to an embodiment, identification of the baseline evolution assumption using machine learning capabilities enables early detection of evolving air leaks when the waste of energy and resources is still rather low, and further enables the defining of severity and stability of existing leaks…, line 59 column 6 to line 6 column 7). 
As to claim 2, Shamir further teaches defining the single phase signal as a proxy for a compressor event detection operation (…configured to measure the current flowing through all of the air compressors 120 feeding from the main powerline 105…, lines 34-36 column 5). 
As to claim 3, Shamir further teaches inferring a clustering of compression events (…The GMM serves as an exemplary and non-limiting example of unsupervised machine learning which clusters the current measurements into sub-populations, representing various load levels of the air compressor system 100. To improve the fit, and to overcome non-Gaussian distributions, the GMM is set to divide the data into a lines 46-52 column 7) using a machine learning operation coupled with one or more numerical algorithms (…begin with a Gaussian Mixture Model (GMM) algorithm applied to the current samples provided from the data preparation 401 step…, lines 44-46 column 7); and 
determining a compressor load classifier for a selected refrigeration pack (…The triangle classification 710 indicates a "baseload" and the rectangle classification 720 indicates a "full-load". Baseload detection is considered reliable, only if "full-load" clusters exist as well, and furthermore--the "baseload" data points do not dominate the dataset and do not exceed a maximal percentage threshold. This limit is based on operational reality, assuming "baseload" is usually not the frequent state of the air compressor system…, lines 8-16 column 8). 
As to claim 4, Shamir further teaches applying the compressor load classifier on the single phase signal to infer and build one or more compressor runtime positions for the selected refrigeration pack (Fig. 6-7 and associated specifications). 
As to claim 5, Shamir further teaches detecting anomalous behavior of the compressor using the compressor load classifier (…once the baseload is successfully detected, the ratio between the average baseload current and the average full-load current is calculated and compared to a predetermined standard, e.g., an industry standard. Ratio values that fall below the standard significantly indicate that there is an air leak in the compressed air system 100. This represents a case in which the baseload energy is significantly high such that it is very likely that an air leak exists and there is a need to immediately provide a notification in S470. If the ratio between the baseload and the full load is below standard according to S455, it is then possible to lines 33-47 column 8). 
As to claim 6, Shamir further teaches automatically issuing a notification indicating anomalous behavior of the compressor (…This represents a case in which the baseload energy is significantly high such that it is very likely that an air leak exists and there is a need to immediately provide a notification in S470…, lines 38-41 column 8). 
As to claim 7, Shamir further teaches predicting operational failure of the compressor using a machine learning operation (…learning the evolution of the baseload over time can be used as a method to detect air leaks. According to an embodiment, identification of the baseline evolution assumption using machine learning capabilities enables early detection of evolving air leaks when the waste of energy and resources is still rather low, and further enables the defining of severity and stability of existing leaks…., line 67 column 6 to line 6 column 7).
As to claims 8-14, note the discussions of claims 1-7 above, respectively. 
As to claims 15-16, note the discussions of claims 1-2 above, respectively. 
As to claim 17, note the discussions of claims 3-4 above. 
As to claims 18-20, note the discussions of claims 5-7 above, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Patent No. 8,299,653 discloses an HVAC/R system including a three-phase compressor motor, a single-phase condenser fan motor, and a variable frequency drive inverter power supply (VFD), configured to generate a three-phase output for the three-phase motor and for the single-phase motor.
U.S Patent No. 9,140,728 discloses a compressor with a sensor module.
U.S Publication No. 2019/0056288 discloses providing control of an environment test chamber, and in particular for accurate control over one or more temperature, humidity, and vibration parameters in such test chambers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194